Citation Nr: 1047335	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  03-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional disability manifested by posttraumatic stress 
disorder (PTSD), claimed as the result of domiciliary care 
rendered on October 7, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2003 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied entitlement to 
benefits under 38 U.S.C.A. § 1151.  The Veteran timely perfected 
an appeal of this matter.

The Veteran requested a Travel Board hearing, which was held in 
May 2006 where he presented as a witness before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.

The Board remanded this case in December 2007 for additional 
development, to include:  (1) providing proper Veterans Claims 
Assistance Act (VCAA) notification; (2) obtaining pertinent 
records from the VA domiciliary in Temple, Texas; and (3) 
acquiring any existing vocational rehabilitation folder or 
folders.  The Board also directed that if, after such 
development, it remained unclear whether the Veteran's 
domiciliary care included vocational rehabilitation services or 
participation in a compensated work therapy program, the Appeals 
Management Center (AMC) should obtain a legal opinion from an 
appropriate Regional Counsel's office that would address this 
matter.  

As reflected in a December 3, 2009, notation and a February 17, 
2010, "Formal Finding of Unavailability," the AMC did not 
complete all of the tasks set forth in the Board's Remand, to 
include obtaining a Regional Counsel opinion.  Notwithstanding 
this fact, the Board finds that enough development was completed 
on remand so as to enable the Board to avoid remanding this case 
once again and instead issue a fully favorable decision on the 
merits at this time.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] compliance" 
with the terms of its remand orders).  


FINDINGS OF FACT

1. On October 7, 2001, while a resident at the VA domiciliary in 
Temple, Texas, the Veteran witnessed a violent shooting in the 
cafeteria where his brother was killed.

2. The Veteran currently has PTSD, which has been causally linked 
to the October 2001 shooting.

3. It is as likely as not that on October 7, 2001, the Veteran 
was undergoing vocational rehabilitation treatment at the VA 
domiciliary and that an essential part of that treatment caused 
him to be in the cafeteria during the shooting where he witnessed 
his brother's murder at close range. 


CONCLUSION OF LAW

With application of the reasonable doubt doctrine, the criteria 
for compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability manifested by PTSD, claimed as the result 
of domiciliary care rendered on October 7, 2001, have been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.361, 21.35, 21.420 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, significantly changed the law prior to the pendency 
of this claim.  VA has issued final regulations to implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and they redefine the 
obligations of VA with respect to the duty to assist the Veteran 
with his claim. 

In the instant case, the Board is rendering a decision in full 
favor of the Veteran, finding that compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
manifested by PTSD as the result of domiciliary care provided on 
October 7, 2001, is warranted and, therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  


II. Law & Analysis

On October 7, 2001, the Veteran witnessed a shooting at the 
Temple, Texas, VA domiciliary.  During the incident, while the 
Veteran and other residents dined at the domiciliary cafeteria, 
another resident in the facility drew a handgun, and fired 
multiple gunshots.  While the gunman was ultimately restrained, 
it was not before he had injured two individuals, and fatally 
wounded the Veteran's brother who was seated nearby.  

The record reflects that the Veteran is currently diagnosed with 
PTSD, and a VA examiner has positively linked this disorder to 
the tragic October 7, 2001, shooting event at the VA domiciliary.  
See September 2003 VA Examination Report.  The only question 
remaining, therefore, is whether the Veteran, at the time of the 
incident, was taking part in a particular program at the VA 
domiciliary so as to warrant benefits under 38 U.S.C.A. § 1151.  

The Veteran filed his claim for compensation under the provisions 
of 38 U.S.C.A § 1151 in April 2003.  The Board notes that, 
because the Veteran submitted his claim after October 1, 1997, a 
previous, more lenient version of 38 U.S.C.A § 1151, requiring 
only that additional disability be the result of VA 
hospitalization, medical or surgical treatment, or examination, 
does not apply.  See VAOPGCPREC 40-97 (noting that all 38 
U.C.S.A. § 1151 claims filed after October 1, 1997, must be 
adjudicated under the statutory provisions currently in effect).  

The version of 38 U.S.C.A. § 1151 in effect at the time the 
Veteran filed his claim in April 2003 provides that compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  A 
disability or death is a qualifying additional disability or 
qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate cause of 
the disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 2002) 
(emphasis added); 38 C.F.R. § 3.361.  The Board determines that 
this provision, which falls under section 1151(a)(1), has no 
applicability to the instant case, as treatment at a VA 
domiciliary does not qualify as hospital care, medical or 
surgical treatment, or examination within the meaning of the 
statute and regulation.  See Mangham v. Shinseki, 23 Vet. App. 
284, 288 (2009) (holding that residing in a VA-run domiciliary 
facility does not constitute VA hospital care, or medical or 
surgical treatment as contemplated by 38 U.S.C.A. § 1151).

Alternatively, pursuant to 38 U.S.C.A. § 1151(a)(2), a disability 
or death can be a qualifying additional disability or qualifying 
death if it was not the result of the veteran's willful 
misconduct and

the disability or death was proximately caused (A) by 
the provision of training and rehabilitation services 
by the Secretary (including by a service-provider used 
by the Secretary for such purpose under section 3115 
of this title) as part of an approved rehabilitation 
program under chapter 31 of this title, or (B) by 
participation in a program (known as a "compensated 
work therapy program") under section 1718 of this 
title.  

(Emphasis added).  

Pursuant to 38 C.F.R. § 3.361(d)(3), and relevant to the instant 
case, in order to establish that participation in rehabilitation 
services "proximately caused a veteran's additional disability . 
. . it must be shown that the veteran's participation in an 
essential activity or function of the training [or] services . . 
. provided or authorized by VA proximately caused the disability 
. . . ."  38 C.F.R. § 3.361(d)(3).  That is, according to the 
applicable regulations, a veteran "must have been participating 
in such training [or] services . . . provided or authorized by VA 
as part of an approved rehabilitation program under 38 U.S.C. 
chapter 31," although "[i]t need not be shown that VA approved 
that specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component of 
the training, [or] services . . . that VA provided or 
authorized."  38 C.F.R. § 3.361(d)(3).

A review of the record reveals that the Veteran entered the VA 
domiciliary at the Temple, Texas, VA Medical Center in April 2000 
as part of the "Health Maintenance Program."  See Hearing 
Transcript at 6.  As a general matter, according to the Veterans 
Health Services and Research Administration Manual,  M-5 
(December 6, 1990) (hereinafter referred to as the "VHSRA 
Manual"), such domiciliary care is "comprehensive, structured, 
and individualized," and includes many different types of 
services, such as medical, nursing, social work, psychological, 
and nutrition services, as well as therapeutic recreational 
activities.  See VHSRA Manual, Part IV, § 4.02(a).  Significantly 
for the instant appeal, this Manual also indicates that 
domiciliary care includes "rehabilitation treatment services," 
which, in turn, consists of occupational therapy, speech therapy, 
physical therapy, vocational rehabilitation services and 
compensated work therapy.  See VHSRA Manual, Part IV, § 4.02(a).  
Clinical notes indicate that the Veteran received a variety of 
the domiciliary treatments offered during his stay, to include 
social work education, physical therapy, recreation therapy and 
music therapy.  See Statement in Support of Claim (December 9, 
2009); see also VA Domiciliary Records (April 2001-October 2001).  
The Veteran remained at the domiciliary through the date of the 
shooting on October 7, 2001.  

The record also contains a vocational rehabilitation folder in 
which it is indicated that the Veteran was indeed participating 
in a VA vocational rehabilitation program under Chapter 31, Title 
38, up until the time of the October 2001 incident.  See Special 
Report of Training, VA Form 28-1905d (June 12, 2001).  A letter 
dated June 12, 2001, from a VA vocational rehabilitation 
counselor, however, indicates that the Veteran's enrollment had 
been discontinued effective June 12, 2001, because his "case has 
been interrupted since March 31, 2000, and our attempts to re-
engage you in Vocational Rehabilitation services have been 
unsuccessful."  This letter also included notice of appellate 
rights, as required by 38 C.F.R. § 21.420(b), and an indication 
that a copy of the letter was also forwarded to the Veterans of 
Foreign Wars (VFW).

Although, as outlined above, VA clearly attempted to inform the 
Veteran that his vocational rehabilitation program had been 
discontinued in the summer of 2001, the Board finds that no such 
notification was either actually accomplished or legally valid, 
and therefore, it is at least as likely as not that the Veteran's 
enrollment in the vocational rehabilitation training program 
continued and remained in effect at the time of the October 2001 
shooting.  As required by 38 C.F.R. § 21.420(a), VA must "inform 
a veteran in writing of findings affecting receipt of benefits 
and services under chapter 31," which "includes veterans . . . 
[i]n receipt of benefits and services."  38 C.F.R. § 21.420(a).  
In this case, however, the record reflects that VA erroneously 
sent the June 2001 discontinuance letter to the wrong address in 
Paige, Texas, despite the fact that the Veteran had previously 
informed VA in writing-while the document is not dated, it 
appears from the file to have been received sometime between 
February 15, 2001, and April 5, 2001, as documents are 
chronologically filed in the vocational rehabilitation folder 
based on date of receipt-that he now resided at the Temple, 
Texas, VA Domiciliary due to increased neck pain.  See Veteran's 
Statement (declaring that "I am living at the VA Domiciliary in 
Temple, Tx.").  In addition, while the Veteran back in 1998 had 
appointed VFW as his accredited representative, as of October 
2000 he had appointed a new representative, namely, Disabled 
American Veterans (DAV).  See VA Form 21-22 (October 2000).  
Accordingly, it cannot be said that either the Veteran or his 
appropriate accredited representative received proper 
notification of the purported discontinuance of vocational 
rehabilitation services as required by 38 C.F.R. § 21.420.  Where 
proper notice mandated by applicable law has not been 
accomplished, a VA determination cannot become final.  See 
Tablazon v. Brown, 8 Vet. App. 351, 361 (1995).  This fact, 
coupled with the fact that the governing VHSRA Manual indicates 
that vocational rehabilitation services are actually part of VA 
domiciliary care, leads the Board to determine, with appropriate 
application of the benefit of the doubt doctrine, that it is at 
least as likely as not that the Veteran was participating in 
vocational rehabilitation activities as part of his domiciliary 
care on the day of the tragic shooting.  

The Board further concludes that it is at least as likely as not 
that the proximate cause of the Veteran's PTSD was his 
participation in the program, which caused him to be at the 
domiciliary on October 7, 2001.  While the Board cannot conclude 
definitively that his presence in the domiciliary cafeteria that 
day constituted an "essential activity" of the vocational 
rehabilitation program, it cannot conclude that such activity was 
not a necessary component of the rehabilitation.  In this regard, 
the Board notes that the VHSRA Manual broadly defines 
"rehabilitation," as including "physical, psychosocial, 
vocational and behavioral interventions or activities required to 
bring the patient to optimal levels of functional independence 
and health while seeking to provide an optimal quality of life."  
VHSRA Manual, Part IV, § 1.01(d) (emphasis added); see also 38 
C.F.R. § 21.35(i) (broadly defining "vocational rehabilitation 
program" as "[t]he services that are needed for the 
accomplishment of the purposes of 38 U.S.C. Chapter 31 including 
such counseling, diagnostic, medical, social, psychological, 
independent living, economic, educational, vocational, and 
employment services as are determined by [VA] to be needed") 
(emphasis added).  With such an expansive definition in mind, the 
Board concludes that it is at least as likely as not that the 
Veteran's presence in the cafeteria constituted an essential part 
of his rehabilitation program, and that his PTSD as the result of 
witnessing the shooting therefore was directly caused by his 
participation in that program.  Accordingly, for all of the above 
reasons the claim in this highly tragic case must be granted 
under the provisions of 38 U.S.C.A. § 1151(a)(2).  




ORDER

With application of the benefit of the doubt doctrine, 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability manifested by PTSD, claimed as the result 
of domiciliary care rendered on October 7, 2001, is granted.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


